718 S.E.2d 632 (2011)
STATE of North Carolina
v.
James Harold FREEMAN.
No. 452P11.
Supreme Court of North Carolina.
November 9, 2011.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
James Harold Freeman, for Freeman, James Harold.
L. Johnson Britt, III, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 19th of October 2011 in this matter for a writ of certiorari to review the order of the Superior Court, Robeson County, the following order was entered and is hereby certified to the Superior Court of that County:

*633 "Dismissed by order of the Court in conference, this the 9th of November 2011."